110 F.3d 74
97 CJ C.A.R. 490
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Robert L. SIEDSMA, Defendant-Appellant.
No. 96-3216.
United States Court of Appeals, Tenth Circuit.
April 1, 1997.

ORDER AND JUDGMENT*
Before BRORBY, EBEL, and KELLY, Circuit Judges.**


1
Mr. Siedsma appeals from his conviction upon a plea of guilty of possession with intent to distribute methamphetamine.  21 U.S.C. § 841(a)(1).  He was sentenced to 110 months imprisonment and now appeals based upon ineffective assistance of counsel.  His claim is based on counsel's prediction of a base offense level of 28, whereas the base offense level used for sentencing was 32.  The appeal must be dismissed because the ineffectiveness claim must be brought in collateral proceedings under 28 U.S.C. § 2255.  See United States v. Galloway, 56 F.3d 1239, 1242 (10th Cir.1995) (en banc).  This is not one of those rare ineffectiveness claims that may be reviewed on direct appeal, particularly given that Mr. Siedsma is represented on appeal by counsel below.  See Beaulieu v. United States, 930 F.2d 805, 807 (10th Cir.1991).  All pending motions are DENIED.


2
APPEAL DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument